Citation Nr: 0828526	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
for July 2008, but the veteran failed to report for the 
hearing and made no attempt to reschedule the hearing.  Thus, 
the Board finds that the veteran's request for a hearing in 
this case is withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's ship was 
engaged in combat.

2.  The veteran has PTSD that is linked by competent evidence 
to a corroborated stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  
VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the veteran contends that his PTSD is related 
to service, and particularly to events he experienced while 
serving in the Navy off of the waters of the Republic of 
Vietnam.  

Service personnel records (SPRs) reflect that the veteran had 
active service from October 1967 to July 1969 with service on 
the U.S.S. Vancouver (LPD-2) from January 1968 to July 1969.  
The veteran's military occupational specialty (MOS) was 
Boatswain's Mate and he was qualified to operate a forklift 
and overhead crane.  The veteran's DD-214 Form shows that he 
was awarded the Vietnam Campaign Medal, Vietnam Service 
Medal, and National Defense Service Medal. 

In a PTSD Questionnaire dated January 2003, the veteran 
reported the occurrence of numerous stressful events while 
stationed aboard the U.S.S. Vancouver purportedly from 
February to August 1968.  In particular, the veteran stated 
that a fellow sailor was decapitated, that he picked up 
"floaters" (dead bodies), and that his position received 
incoming fire.  The veteran also indicated that he 
participated in "Operation Swift Saver."  

The veteran submitted a statement to VA in July 2004 in which 
he provided additional information about his claimed in-
service stressors.  Notably, the veteran indicated that a 
fellow sailor, "Joseph White, BM3" was decapitated in a 
non-hostile accident while attempting to land a "mike boat" 
in the well deck of the U.S.S. Vancouver.  The veteran 
further stated that he was standing approximately six feet 
from BM3 White when this incident occurred.  The veteran also 
stated that he participated in a body recovery operation in 
which he helped recover the bodies of two friends, First 
Lieutenant Layne Romagosa and Staff Sergeant William 
McClendon, Jr.

A command history of the U.S.S. Vancouver is associated with 
the veteran's claims file.  In 1968, the U.S.S. Vancouver 
participated in more than one combat operation, including 
Operation Swift Sabre, in which it transported a contingent 
of Marines to and from shore.

Service treatment records (STRs) associated with the 
veteran's claims file showed that he was afforded a clinical 
evaluation and physical examination in July 1967 prior to 
entering service.  The clinical evaluation was essentially 
normal and no psychiatric abnormalities were found at that 
time.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having nervous trouble of any sort.  The veteran was 
also given a clinical evaluation and physical examination in 
July 1969 prior to discharge from service.  The clinical 
evaluation was essentially normal and no psychiatric 
abnormalities were found at that time.

The first pertinent post-service treatment record is dated 
October 1993.  The veteran presented to the VA Vet Center for 
alcoholism treatment.  The social worker counseling the 
veteran diagnosed him as having "symptoms of depression and 
PTSD."

The veteran was referred to the VA mental health clinic in 
January 2006 after testing positive in a PTSD screening test.  
The veteran indicated that he served as a seaman aboard a 
landing support ship off of the coast of Vietnam.  The 
veteran recalled witnessing a snapped line decapitate a 
fellow solider and "fishing floaters" (corpses) from the 
ocean.  The veteran also reported having intrusive memories, 
possible nightmares, avoidant behavior, depression, 
hypervigilant behavior, an exaggerated startle response, 
irritability, occasional sleep disturbances, and to feeling 
"on edge."  The impression was PTSD, depression secondary 
to general medical condition, and history of alcohol abuse.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in September 2007 in connection with the current 
claim.  The examiner reviewed the veteran's claims file at 
that time.  The veteran indicated that he witnessed the 
decapitation of a shipmate due to a non-combat related 
mechanical accident.  It was noted that the veteran worked as 
a firefighter following discharge from service.  The veteran 
denied any on-the-job problems, but stated that he 
experienced several traumatic experiences, including battling 
a fire set by a sniper at a Howard Johnson hotel.  The 
veteran was also allegedly injured in a building collapse in 
1993 and was subsequently medically retired from his job 
thereafter.

The veteran reported having service-related nightmares, 
avoidant behavior, occasional insomnia, and an exaggerated 
startle response.  The examiner administered a variety of 
psychometric tests, including the Combat Exposure Scale 
(CES), Mississippi Scale for PTSD (M-PTSD), and the Beck 
Depression Inventory-II (BDI).  The veteran's scores on the 
CES revealed a moderate to heavy range for combat exposure, 
while his BDI scores were indicative of mild depression.  The 
veteran did not meet the criteria for a diagnosis of PTSD 
based on his M-PTSD scores.  The impression was anxiety 
disorder, not otherwise specified and depressive disorder, 
secondary to substance abuse, in remission.

The examiner further opined that while the veteran had 
symptoms of PTSD, he did not meet the full criteria for a 
diagnosis of PTSD.  The examiner noted that the veteran 
experienced several distressing symptoms, but these symptoms 
did not affect the veteran's social or occupational 
functioning.  The examiner further indicated that the 
diagnosis of anxiety disorder, not otherwise specified, 
adequately reflected the veteran's "subthreshold" PTSD 
symptoms.

The Board notes that the RO contacted the United States Army 
and Joint Records Research Center (JSRRC) in an attempt to 
corroborate the veteran's claimed in service stressor related 
to the alleged decapitation of BM3 Joseph White.  
Correspondence from the JSRRC indicated that BM3 Joseph R. 
White, Jr. was attached to the U.S.S. Vancouver and was 
killed on July 29, 1968 as a result of non-hostile causes.  
The specific manner of BM3 White's death was not disclosed.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence supports a finding of 
entitlement to service connection for PTSD in this case.  The 
Board notes that 38 U.S.C.A. § 1154(a) provides that 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.

In this regard, it is noted that the veteran served on the 
U.S.S. Vancouver from January 1968 to July 1969, spending a 
portion of that time stationed in the waters off the coast of 
Vietnam.  The veteran was diagnosed as having PTSD in a 
January 2006 VA mental health clinic note.  This diagnosis 
was based in part on the veteran's claimed in-service 
stressor of witnessing the decapitation of a fellow sailor in 
a non-hostile accident.  The veteran identified the deceased 
sailor as BM3 Joseph White.

Correspondence from the JSRRC confirmed that BM3 Joseph White 
was stationed aboard the U.S.S. Vancouver and was killed on 
July 29, 1968 as a result of non-hostile causes.  While the 
exact manner of BM3 White's death was not disclosed, the 
Board notes that the veteran and BM3 White were stationed on 
the U.S.S. Vancouver at the time of BM3 White's death.  Thus, 
the Board finds that the veteran's claimed in-service 
stressor has been sufficiently corroborated.  

The Board acknowledges that the veteran's most recent 
examination did not support a diagnosis of PTSD.  Rather, the 
VA C&P examiner diagnosed the veteran as having anxiety 
disorder, not otherwise specified.  Nevertheless, the Board 
finds that service connection is warranted in this case.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

In summary, the veteran was diagnosed as having PTSD during 
the pendency of this claim.  The VA examiner linked the 
veteran's PTSD in an August 2006 opinion solely to his period 
of active service, and in particular, to a corroborated in-
service stressor (i.e., the death of BM3 Joseph White).  
Accordingly, the Board finds that the criteria of entitlement 
to service connection for PTSD (currently diagnosed as 
anxiety disorder) have been met.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

	


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



__________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


